946 A.2d 640 (2008)
William J. DOONER and Maureen Dooner, h/w, Petitioners
v.
Ralph DIDONATO and Philadelphia Stock Exchange, Respondents.
No. 649 EAL 2007.
Supreme Court of Pennsylvania.
April 3, 2008.

ORDER
PER CURIAM.
AND NOW, this 3rd day of April, 2008, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Does the Securities Exchange Act of 1934 preempt Pennsylvania state-law claims arising from personal injuries sustained on a stock exchange floor by a securities industry employee?